UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7711



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN SHABAZZ PEAY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-90-89, CA-97-518-2)


Submitted:   April 13, 1999                    Decided:   May 5, 1999


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin Shabazz Peay, Appellant Pro Se. Harry L. Hobgood, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Benjamin Shabazz Peay seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).         We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.           Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See United States v. Peay, Nos. CR-90-89,

CA-97-518-2 (M.D.N.C. Nov. 5, 1998).          We dispense with oral argu-

ment   because   the    facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                       2